Banke, Chief Judge.
On appeal from his conviction of aggravated assault, the defendant contends the evidence was insufficient to support the jury’s verdict.
The State’s evidence established that a cab had been summoned to pick up the defendant at Joe’s Tavern in Atlanta on the night in question because the Tavern manager had asked him to leave. The cab driver positively identified the defendant as the person he picked up at Joe’s Tavern and testified that the defendant had stabbed him in the stomach with a knife during a subsequent argument concerning the amount of the fare. Two knives were found in the defendant’s possession at the time of his arrest the following day, and the physician who treated the victim testified that either of these two knives could have caused the victim’s injuries. Held:
The evidence was sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt of aggravated assault. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.

*444Decided February 5, 1985.
Kenneth D. Feldman, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Howard Goldstein, Assistant District Attorneys, for appellee.